Citation Nr: 1755550	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to exposure to environmental hazards in the Gulf War. 

2.  Entitlement to service connection for a right elbow disability, to include as due to exposure to environmental hazards in the Gulf War. 

3.  Entitlement to service connection for a bilateral knee disability, to include as due to exposure to environmental hazards in the Gulf War. 

(The issues of entitlement to service connection for  a left elbow disability, entitlement to service connection for a bilateral ankle disability, entitlement to a rating in excess of 10 percent for headaches, whether clear and unmistakable error exists in a May 17, 1996 rating decision as to the assigned effective date of May 8, 1995 and noncompensable rating for the award of service connection for generalized anxiety disorder, entitlement to a rating in excess of 70 percent for generalized anxiety disorder, and entitlement to a total disability rating based on individual unemployability will be addressed in separate decisions.) 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1993, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction is currently in the RO in Cheyenne, Wyoming. 

In February 2015, the Veteran and his spouse testified at a Board video-conference hearing before a Veterans Law Judge.  In August 2016, the Veteran testified at a second Board video-conference hearing before another Veterans Law Judge.  Both hearings addressed the three issues of entitlement to service connection for gastrointestinal, right elbow, and bilateral knee disabilities.  Accordingly, the following decision is addressed by a panel of three Veterans Law Judges including both Veterans Law Judges who conducted the February 2015 and August 2016 Board video-conference hearings.  38 C.F.R. § 20.707 (2017).  Transcripts of both hearings are associated with the claims file.  

The Board notes that pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board sent a letter to the Veteran in July 2017 and informed him that he had the option of having an additional hearing before a third Veterans Law Judge for the issues addressed at the February 2015 and August 2016 Board video-conference hearings.  The Veteran failed to respond to the letter and is presumed to forgo an additional hearing.

In an April 2015 Board decision, the Board denied the issues of entitlement to service connection for left elbow and bilateral ankle disabilities (which will be addressed in a separate Board decision, as noted on the title page).  In that decision, the Board remanded the present claims for entitlement to service connection for right elbow, bilateral knee, and gastrointestinal disabilities.  The Board also remanded the issues of whether clear and unmistakable error exists in a May 17, 1996 rating decision as to the assigned effective date of May 8, 1995 and the noncompensable rating for the award of service connection for generalized anxiety disorder (which will be addressed in a separate Board decision, as noted on the title page). 

The Veteran subsequently appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted the parties' October 2015 Joint Motion for Remand (JMR), vacating the Board's April 2015 decision as to the denial of entitlement to service connection for left elbow and bilateral ankle disabilities (which will be addressed in a separate Board decision), and remanded the appeal to the Board for readjudication consistent with the JMR.  All of the remanded issues in the April 2015 Board decision were left undisturbed by the Court. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Gastrointestinal Disability 

The Veteran contends that he has a gastrointestinal disability due to service.  Specifically, he maintains that the claimed gastrointestinal disability symptoms began after "being exposed to . . . burning oil wells, the burning pits, and dust storms, [and] . . . eating in unsanitized, unclear areas . . . ." during his service in Southwest Asia.  See February 2015 Hearing Tr. at 8.  The Veteran has also reported that during service, he had experienced weight loss, diarrhea, and stomach pain relevant to the claimed gastrointestinal disability.   See February 2015 Hearing Tr. at 4; August 2016 Hearing Tr. at 5-6. 

An April 1990 service treatment record reflects the Veteran's complaints of "increased weight loss" although his "appetite [was] good" at that time.  May 1990 service treatment records continue to reflect assessments of "wt (weight) loss."  The Veteran's March 1986 enlistment examination and September 1993 separation examination reports reflect normal findings relevant to the claimed gastrointestinal disability. 

Post-service treatment records contain diagnoses of gastroesophageal reflux disease (GERD), colon diverticulosis, chronic diarrhea, and dysphagia.  See June, July, and October 2013 private treatment records from Dr. J.C.   

In October 2012, the Veteran underwent a DBQ examination.  The October 2012 DBQ examiner provided a negative nexus opinion and attributed the Veteran's gastrointestinal symptoms to "his [then] situation as an incarcerated inmate [given that] he [did] not have free and ready access to toilet facilities."   

In the April 2015 remand, the Board instructed the AOJ to obtain a VA examination to address all current diagnoses for gastrointestinal disabilities and to consider whether such were related to the Veteran's exposure to environmental hazards coincident with his service in the Southwest Asia during the Gulf War. 

In a January 2016 Disability Benefits Questionnaire (DBQ) report for intestinal and esophageal conditions, the examiner diagnosed the Veteran with chronic diarrhea, GERD, and Barrett's esophagus.  She then opined that the conditions were not due to service given that "[t]here is not documentation of GERD or Barrett's issues while on active duty" nor "e[v]idence of a pattern of chronic recurrent treatment for diarrhea in [the] STRs."  In so doing, the January 2016 DBQ examiner relied on the absence of documented treatment records, while failing to consider the above-referenced service treatment records documenting the Veteran's in-service complaints of weight loss, consistent with his testimony at the February 2015 and August 2016 hearings.  Moreover, the January 2016 DBQ examiner failed to specifically address the Veteran's argument that the claimed gastrointestinal disabilities were due to exposure to environmental hazards during his service in Southwest Asia, namely "being exposed to . . . burning oil wells, the burning pits, and dust storms, [and] . . . eating in unsanitized, unclear areas . . . ." during service, see February 2015 Hearing Tr. at 4, as instructed by the Board's April 2015 remand. 

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim, and that an addendum opinion is necessary to address the referenced deficiencies. 

Right Elbow Disability 

With regard to the right elbow and bilateral knee claims, the Veteran contends that his proximity to "an area where they were burning these oil fields . . . [where] they had no idea what was being released in the air" as well as receiving "atropine injections" during his service on Southwest Asia "directly caused [those] issues."  See August 2016 Hearing Tr. at 11-12. 

Relevant to the right elbow claim, the March 1986 enlistment examination report shows a normal finding for the upper extremities.  An August 1988 service treatment record documents that the Veteran received a treatment for a right hand contusion and that his right forearm showed "mild edema and diffuse tenderness along [the] lat[eral] aspect."  A September 1993 separation examination report notes a normal finding for the upper extremities, but an August 1993 report of medical history notes the Veteran's response that he had "painful or 'trick' shoulder or elbow."  

The October 2012 DBQ examiner diagnosed the Veteran with right elbow osteoarthritis and provided a negative nexus opinion and attributed such diagnosis to his "to a work related injury that occurred while he was unload[ing] food carts at the penitentiary as part of his usual duties in his job in prison."

In the April 2015 remand, the Board instructed the AOJ to schedule a VA examination for an addendum opinion addressing the August 1988 service treatment record noting a right forearm injury and the Veteran's report that his right elbow disability began in service and continued since then.  

In a January 2016 DBQ report, the examiner opined that the Veteran's right elbow arthritis was less likely as not due to service as the in-service right forearm injury pertained to a "very small area and there was a contusion [which] healed without issue" and "there was no medical data suggesting that a forearm contusion could cause arthritis in the joint above where the incident occurred."  However, the examiner did not specifically address the Veteran's contention pertaining to receiving "atropine injections" or being near "burning . . . oil fields" during his service in Southwest Asia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the right elbow claim, and that an addendum opinion is necessary to address all theories of entitlement raised by the Veteran. 


Bilateral Knee Disability 

As noted, the Veteran asserts that the claimed bilateral knee disability is related to his proximity to "an area where they were burning these oil fields . . . [where] they had no idea what was being released in the air" as well as receiving "atropine injections" during his service on Southwest Asia.  See August 2016 Hearing Tr. at 11-12. 

While the March 1986 enlistment examination report contains a normal finding for the lower extremities, subsequent service treatment records reflect various complaints and treatments for bilateral knee pain, as well as diagnoses of bilateral Osgood-Schlatter disease.  See January 1992 service medical record (noting "knee pain bilaterally [for] 5 mos" and assessment of bilateral Osgood-Schlatter disease); July 1992 service medical record (indicating that there were "no known precipitating event" for the Veteran's report of bilateral knee pain).  A September 1993 separation examination report reflects a normal finding as to the lower extremities.  An October 1993 VA X-ray examination, conducted prior to the Veteran's November 1993 discharge from service, showed no degenerative joint disease despite a history of bilateral Osgood-Schlatter disease. 

The October 2012 DBQ examiner diagnosed the Veteran with bilateral knee osteoarthritis and provided a negative nexus opinion based on the lack of treatment records for osteoarthritis during service.  The examiner found that the bilateral knee condition was due to the Veteran's incarceration "during which time he has been walking daily on concrete floors."

In the April 2015 remand, the Board pointed out that the October 2012 DBQ examiner's opinion was inadequate under Dalton v. Nicholson, 21 Vet. App. 23   (2007) and that the examiner did not have an opportunity to consider the Veteran's statement contained in his January 2013 substantive appeal (VA Form 9) that he had "ample opportunity to walk outside on regular ground" while incarcerated.  The Board then remanded the claim for a VA examination in consideration of such statement.

The January 2016 DBQ examiner rendered a negative nexus opinion reasoning that "Osgood-Schlatter disease is a self-limiting condition that goes away with cessation of running and with age" and that there was no medical evidence that such condition caused or created a risk for osteoarthritis of the knees, while commenting at length that "[p]ain that persists after . . . may be related to a residual ossicle," without indicating whether the Veteran had such residual ossicle.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, the January 2016 DBQ examiner did not consider the Veteran's argument that his current bilateral knee disability was related to his exposure to environmental hazards coincident with his service in Southwest Asia and receiving atropine injections during that time period.  A remand is necessary for an addendum opinion to address these deficiencies. 

Outstanding Records 

At the August 2016 hearing, the Veteran testified that after discharge from service, he "saw a doctor in Maricopa County jail (located in California) about weight loss and acid reflux" in 1995.  See August 2016 Hearing Tr. at 7-8.  At the hearing, the Veteran has also identified VA treatment records for his gastrointestinal symptoms from a VA medical facility located in Casper, Wyoming, dated after his release from incarceration in 2013.  As the claims file currently does not contain the identified treatment records, while on remand, the AOJ should attempt to obtain these records.  

Additionally, while a March 2016 statement of the case addressing the present claims lists as evidence VA treatment records from Sheridan VA medical center dating from May 2013 to February 2016, which the AOJ "viewed electronically," the claims file currently does not contain any VA treatment records during the appeal period.  As VA medical records are constructively of record and must be obtained, while on remand, the AOJ should associate all outstanding VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include 1995 treatment records from Maricopa County Jail in California and VA treatment records from Sheridan VA medical center and a VA medical facility located in Casper, Wyoming.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the January 2016 VA examiner who administered the Veteran's examination for his gastrointestinal disability claim, if available, for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  
 
(A) The examiner should identify all gastrointestinal diagnoses at any point relevant to his claim (i.e. since May 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or more probability) that any such disability is related to the Veteran's military service, to specifically include exposure to environmental hazards coincident with his service in the Southwest Asia during the Gulf War.  In this regard, the Veteran has reported that his gastrointestinal disability symptoms began after being exposed to . . . burning oil wells, the burning pits, and dust storms, [and] . . . eating in unsanitized, unclear areas . . . ." during service, see February 2015 Hearing Tr. at 4.

In rendering his or her opinion, the examiner is asked to consider all pertinent medical evidence, to include, but not limited to, the above-referenced service treatment records documenting the Veteran's complaints of weight loss during service.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Return the claims file, to include a copy of this remand, to the January 2016 VA examiner who administered the Veteran's examinations for his right elbow and bilateral knee claims, if available, for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  
 
(A) The examiner should identify all right elbow and bilateral knee diagnoses at any point relevant to his claim (i.e. since May 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or more probability) that any such disability is related to the Veteran's military service, to specifically include exposure to environmental hazards coincident with his service in the Southwest Asia during the Gulf War.  In this regard, the Veteran has reported that his right elbow and bilateral knee disability symptoms began after exposure to "an area where they were burning these oil fields . . . [where] they had no idea what was being released in the air" as well as receiving "atropine injections" during his service on Southwest Asia.  See August 2016 Hearing Tr. at 11-12.

In rendering his or her opinion for the bilateral knee claim, the examiner must consider the Veteran's statement contained in the January 2013 VA Form 9 that he had "ample opportunity to walk outside on regular grounds" rather than the concrete floor while incarcerated.                 

In rendering his or her opinion, the examiner should consider all lay assertions, to include any allegations of continuity of symptomatology.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________                _____________________________
         MARJORIE A. AUER		 	  K. J. ALIBRANDO
Veterans Law Judge                                              Veterans Law Judge 
Board of Veterans' Appeals                                  Board of Veterans' Appeals



_______________________________
BETHANY L. BUCK 
Veterans Law Judge
Board of Veterans' Appeals                                          

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


